ORDER

PER CURIAM.
AND NOW, this 9th day of July, 2003, upon consideration of the Joint Petition for Emergency Temporary Suspension Order and Related Relief, it is hereby ORDERED that:
*1851. Respondent is placed on temporary suspension until further definitive action by this Court;
2. Respondent shall comply with the provisions of Rule 217, Pa.R.D.E.; and
3. The President Judge of the Court of Common Pleas of Erie County, in accordance with Rule 217(g), Pa.R.D.E., take such further action and make such further orders as may appear necessary to protect the rights and interests of respondent’s clients.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.